Eldredge, C. C. J.
Counsel for the plaintiff in the above entitled suit propounded seventeen interrogatories to the defendants, to all or most of which an answer was refused. *376Upon argument, this court held that the first thirteen interrogatories should be answered, the fourteenth was held to be improper, and the fifteenth, sixteenth and seventeenth were held for further consideration. They are as follows:
“15. Did any servant of either of the defendants make report which concerned the plaintiff herein as of April 27th, 1932?
“16. If any report was made, by whom and to whom was such report made? Attach hereto copy of said report.
“17. If there were more than one report, attach copies of all reports.”
It appears to the court that the only purpose that could be served by the answer to these questions would be a possible use of the reports, if any were made, to impeach the testimony of the person making them should he be called as a witness. Answers to the first thirteen questions seem to cover every other feature of the plaintiff’s case for which such reports might be evidential. There must be some limit beyond which counsel cannot go in prying into his opponent’s ease, and it appears to the court that these questions go beyond that limit.
An order will be made requiring the defendant to answer the first thirteen questions and striking out the fourteenth, fifteenth, sixteenth and seventeenth questions.